Grant, J.
The relator brought suit in assumpsit against one Martin, and garnished one Dailey. Dailey filed a written disclosure denying any indebtedness, or the possession of any property, etc., belonging to Martin. Relator obtained judgment against the principal defendant. He also filed a demand for the examination of the garnishee, and a trial was had, which resulted in finding that he had in his possession $280 belonging to the principal defendant, and a judgment was rendered against him for enough to satisfy the judgment against the principal defendant. Relator then gave due notice of the taxation of costs by the clerk, which were taxed at $45.20. Upon appeal to the court, the judge set this taxation aside, and ordered that neither party should recover costs.
The plaintiff was entitled to his costs' against the gar*333nishee, under 2 How. Stat. § 8073. Strong v. Hollon, 39 Mich. 411.
The writ must issue.
The other Justices concurred.